   Case 18-35295         Doc 6    Filed 01/03/19   Entered 01/03/19 17:37:50    Desc Main
                                     Document      Page 1 of 5

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                               )      Case No. 18-35295
                                                     )
VITAHEAT MEDICAL, LLC                                )      Chapter 7
                                                     )
                Debtor                               )      Hon. A. Benjamin Goldgar

                                       NOTICE OF MOTION

TO:      See Attached Service List

      PLEASE TAKE NOTICE that on January 11, 2019 at 1:00 p.m. or as soon
thereafter as counsel may be heard, we shall appear before the Honorable A. Benjamin
Goldgar, Bankruptcy Judge, or any judge sitting in his stead, in , Courtroom B, in the
Park City Branch Court, or any other courtroom he may occupy at 301 Greenleaf
Avenue, Park City, Illinois, 60085 and shall there present TRUSTEE'S MOTION TO
EMPLOY COUNSEL, a copy of which is attached hereto and is herewith served upon
you, and shall pray for the entry of an Order in compliance therewith.

                                               Ilene F. Goldstein, as Trustee
                                               for VITAHEAT MEDICAL, LLC
                                               By: /s/ Ilene F. Goldstein
                                                      One of Her Attorneys




Ilene F. Goldstein
Law Offices of Ilene F. Goldstein, Chartered
900 Skokie Blvd, Suite 128
Northbrook, IL 60062
(847) 562-9595
  Case 18-35295     Doc 6   Filed 01/03/19   Entered 01/03/19 17:37:50      Desc Main
                               Document      Page 2 of 5


                             CERTIFICATE OF SERVICE

           Statement on service list regarding serving docs electronically

I, Ilene F. Goldstein, attorney, state that pursuant to Section II, B, 4 of the
Administrative Procedures for the Case Management/Electronic Case Filing System,
service of the above referenced Motion to Employ Counsel on all persons identified as
Registrants on the appended service list was accomplished through the Court’s
Electronic Notice for Registrants, and, as to all other persons on the service list, I
caused a copy of the Motion to Employ Counsel, to be e-mailed to the address listed,
faxed to the number indicated or sent First Class Mail, as indicated, to each such
person on the attached service list before the hour of 4:00 p.m. on January 3, 2019

                                                /s/ Ilene F. Goldstein
                                                       Ilene F. Goldstein



                                   SERVICE LIST


U.S. Trustee                          Via Court’s Electronic Notice for Registrants
Stephen G. Wolfe
Office of the U.S. Trustee, Region 11
219 South Dearborn Street
Room 873
Chicago, IL 60604

Debtor’s Counsel                       Via Court’s Electronic Notice for Registrants
Lester A Ottenheimer, III
Ottenheimer Law Group, LLC
750 Lake Cook Rd - Ste 290
Buffalo Grove, IL 60090

Debtor(s)                              Via First Class Mail
VitaHeat Medical, Llc
21660 W. Field Parkway, #118
Deer Park 60010
  Case 18-35295         Doc 6   Filed 01/03/19     Entered 01/03/19 17:37:50   Desc Main
                                   Document        Page 3 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


IN RE:                                              )      Case No. 18-35295
                                                    )
VITAHEAT MEDICAL, LLC                               )      Chapter 7
                                                    )
               Debtor                               )      Hon. A. Benjamin Goldgar


                      TRUSTEE'S MOTION TO EMPLOY COUNSEL

         Ilene F. Goldstein, as Chapter 7 Trustee for the Estate of VITAHEAT

MEDICAL, LLC        ("Trustee), moves this Court for the entry of an order authorizing

the Trustee to employ Ilene F. Goldstein and the Law Offices of Ilene F. Goldstein,

Chartered, ("IFG Chtd."), pursuant to §327 of the Bankruptcy Code (11 U.S.C.

§327). In support of this motion the Trustee states as follows:

         1. On December 21, 2018 a voluntary petition under Chapter 7 of the United

States Bankruptcy Code was filed in the United States Bankruptcy Court for the

Northern District of Illinois, Eastern Division.

         2. Ilene F. Goldstein is the duly appointed, qualified and acting bankruptcy

Trustee for the Bankruptcy Estate of VITAHEAT MEDICAL, LLC

         3. Ms. Goldstein, as Trustee seeks to employ legal counsel to provide the

following services: the Debtor has over $1.800,000.00 in debt; has interests in

Patents, inventory, account receivables and other assets that will require liquidation

and the Trustee needs to investigate these assets and issues; to prepare on behalf
  Case 18-35295     Doc 6   Filed 01/03/19   Entered 01/03/19 17:37:50    Desc Main
                               Document      Page 4 of 5

of the Trustee any necessary pleadings, legal documents and reports necessary in

the administration of this case; and to provide any other legal services for the

Trustee which may be necessary to administer this Estate. Further it is necessary

for the Trustee to employ an attorney for such professional services.

      4. The Trustee, Ilene F. Goldstein, seeks leave to employ Ilene F. Goldstein

and IFG Chtd. to act as Trustee's legal counsel in these bankruptcy proceedings.

      5. The Trustee seeks to employ Ilene F. Goldstein and IFG Chtd. on a

general retainer, with compensation subject to further order of this court. The

hourly fee at IFG Chtd. ranges from $50.00 to $350.00, which the Trustee

believes is at or below the customary hourly rate for services of this nature.

      6. IFG Chtd. and Ilene F. Goldstein know of no representation of any

interest adverse to the Trustee, the Debtors, their creditors or to the Estate in

matters upon which they are to be engaged as set forth in counsel for the Trustee’s

Affidavit.

      7. The employment by the Trustee of legal counsel is in the best interests of

this Estate.

      WHEREFORE, Ms. Goldstein as Trustee prays for the entry of an order:

      1. Authorizing the Trustee to employ Ilene F. Goldstein and the Law Offices

of Ilene F. Goldstein, Chartered to act as her legal counsel retroative to December

30, 2018;
   Case 18-35295        Doc 6     Filed 01/03/19    Entered 01/03/19 17:37:50   Desc Main
                                     Document       Page 5 of 5




        2. Authorizing the Trustee's employment of legal counsel on a general

retainer with compensation subject to further order of this court.

DATED: January 3, 2019
                                               Respectfully submitted,
                                               ILENE F. GOLDSTEIN, as Trustee for
                                               VITAHEAT MEDICAL, LLC
                                               By: /s/ Ilene F. Goldstein
                                                     One of Her Attorneys




Ilene F. Goldstein
Law Offices of Ilene F. Goldstein, Chartered
900 Skokie Blvd, Suite 128
Northbrook, IL 60062
(847) 562-9595
